 SCOTT LEE GUTTERING CO.Scott Lee Guttering Co.andLocal 36,SheetMetalWorkers International Association,AFL-CIO.Case 14-CA-19609June 15, 1989DECISION AND ORDERBY MEMBERSJOHANSEN,HIGGINS, ANDDEVANEYOn February 2, 1989, Administrative Law JudgeRobert W. Leinerissued theattached decision. TheRespondentfiledexceptions and asupporting brief.The National LaborRelations Board has delegat-ed itsauthorityin this proceedingto a three-member panel.The Boardhas consideredthe decision and therecord in lightof the exceptionsand brief and hasdecided to affirm thejudge's rulings,findings,' andconclusions2and toadopt therecommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Scott LeeGutteringCo.,Fenton,Missouri, itsofficers,'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.Additionally,our review of the record reveals no evidence that thejudge prejudged the case,made prejudicial rulings,or demonstrated anybiasContrary to the Respondent's contention,we find that the Respond-ent was accorded due process,including a fair hearing, in all respects.aWe correct the following inadvertent errors in the judge's decision:(1) The judge found that Moore's termination constituted disparate treat-ment based partly on the fact that another employee,Ries,had also leftthe job early but was not admonished or disciplined.In fact,Ries testifiedthat he was told he would be fired if he walked off the job again Wefind,however,that this incident still is evidence of disparate treatmentbecause Ries was warned and Moore was fired with no warning (2) Thejudge found that the timing of Moore's discharge-inmidpay period andnot coextensive with the regular payday-in part supported the GeneralCounsel'sprima facie case that Moore's discharge was unlawful Therecord discloses that the Respondent's pay period runs from Thursday toWednesday,with the employees handing in their timesheets on Thursdayand getting paid on Friday.Moore was discharged on a Thursday whichwas the beginning of a pay period Neither of these errors affects our de-cision,however,because even without these factors we find that theGeneral Counsel proved that Moore was terminated in violation of Sec.8(a)(3) and (1).aWe agree with the judge'sOrder requiring the Respondent to makefull, timely,and accurate contributions to the fringe benefit funds. Ac-cording to G.C. Exh 7,one of the fringe benefits the Respondent is re-quired to pay into is the Metalworking Industry Fund.Although thisfund was not mentioned by the judge,we find that it is an industry ad-vancement fund that is a permissive,nonmandatory subject of bargaining,and that it is not an unfair labor practice for an employer to unilaterallymake a change in a permissive,nonmandatory subject of bargaining.FingerLakesPlumbingCo., 254 NLRB 1399 (1981).Thus,the Respond-ent is not required by our order to make contributions to this fund497agents, successors,and assigns,shall take the actionset forth in the Order.Lucinda M. Morris, Esq.,for the General Counsel.IraM. Potter, Esq.,of St. Louis,Missouri,for the Re-spondent.David C. Holtzman, Esq. (Schuchat, Cook & Werner),ofSt. Louis,Missouri, for the Union.DECISIONSTATEMENT OF THE CASEROBERTW. LEINER, Administrative Law Judge. Thismatter was heard on November 16 and 17, 1988, in St.Louis,Missouri,on General Counsel's complaint" alleg-ing, in substance, that Respondent violated Section8(a)(1), (3), and(5) of the Act by:(a)On July 21,1988, in violation of Section 8(a)(1) ofthe Act,telling employee James Moore that he was dis-charged because he contacted the Union for assistanceinvolving an alleged contract violation by Respondent.(b)On July 21,1988, in violation of Section 8(a)(1)and (3)of the Act, discharging and thereafter failing andrefusing to reinstate its employee James Moore becausehe engaged in protected, concerted activities.(c) Since about January 21,1988, and continuing there-after, in violation of Section 8(a)(5) of the Act, failing tocomply withthe termsof its collective-bargaining agree-ment with the Union in (1) failing to make full reports tothe Union regarding hours worked by the employees asrequired by the collective-bargaining agreement betweenRespondent and the Union; and(2) failing to make fullcontributions to fringe benefit funds set forth in the col-lective-bargaining agreement between the Union and Re-spondent.Respondent's timely answer admits certain allegationsof the complaint,denies others,and denies commission ofany unfair labor practices.At the hearing, all parties were represented by coun-sel, givenfull opportunityto call and examine witnesses,submit oral and written evidence, and to argue on therecord.At the close of the hearing, the parties waivedfinal argument and reserved the right to submit posthear-ing briefs.Counsel for the parties thereafter submittedtimely posthearing briefs which have been carefully con-sidered.On the entire record,including the brief,and from myparticular observation of the demeanor of the witnessesas they testified,Imake the followingFINDINGS OF FACTI.RESPONDENTAS STATUTORYEMPLOYERRespondent,a Missouri corporation with an office andplace of business in Fenton,Missouri,isengaged in thebusiness of commercial and residential installation ofseamlessguttering.In the 12-month period ending'The complaint is dated August 31, 1988.The Union'sunderlyingcharge and amended charge,respectively,were filed and served on Re-spondent on July 21 and August 26, 1988295 NLRB No. 57 498DECISIONS OF THENATIONALLABOR RELATIONS BOARDAugust 31,1988, in the course of its business operations,Respondent purchased and received at its Fenton, Mis-souri facility products,goods, and materials valued inexcess of $50,000 directly from points outside the Stateof Missouri.Respondent concedes,and I find,that at allmaterial times it has been,and is, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.If.THE UNIONAS STATUTORYLABOR ORGANIZATIONThe complaintalleges,Respondents admits, and I find,that the aforementionedLocal36, Sheet Metal WorkersInternationalAssociation,AFL-CIO (theUnion) is alabor organizationwithin themeaning of Section 2(5) ofthe Act.2III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Pleadings and BackgroundThe 'complaint alleges and Respondent admits that onJuly 21,1988,itdischarged its employee James Moore,but it denies that the reason for discharge was his engag-ing in concerted activities protectedby theAct. Similar-ly,Respondent denies that on July 21 it told Moore thathe was being discharged because he contacted the Unionfor assistance in resolving an alleged contract violation.At thehearing, however, Respondent admitted, in itspleadings,that(a) the Union and Respondent are partiesto an 8(f)collective-bargaining relationship embodied ina collective-bargaining agreementfor the 3-year periodMay 1, 1986, through April 30, 1989; (b) that the unit ofRespondent's employees covered by the aforesaid collec-tive-bargaining agreement constitutes a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act;3 and (c) that at all materialtimes, the Union has been the exclusive bargaining repre-sentative, by virtue of Section 9(a) of the Act, of the em-ployees in the contractual unit regarding their rates ofpay, wages,hours of employment, and other terms andconditions of employment.B. The Employment of James MooreMoore was hired in September 1986 and, as abovenoted, discharged on July 21, 1988. He was hired with-out first executing an application, although he later filledone out,4 classifiedas "assistant" to a journeyman at a2 Respondent also admits that James J. Morton, its corporate secretary,at all material times has been and is its supervisor,within the meaning ofSec 2(11), and its agent within the meaning of Sec. 2(13),of the Act.s By virtue of sec I of the collective-bargaining agreement(G.C. Exh.2) the unit is defined,in general,as all employees of Respondent engagedin the manufacture, fabrication,handling,erection,installation,etc.,ofair-conditioning and air-handling systems regardless of the material usedand various other employees in the sheetmetal trade.Since the appropri-ateness of the unit is admitted and, indeed,specified as that existing in thecontract,a full description of the unit is not deemed necessary.4In his September 16, 1986 application,Moore failed to disclose aprior conviction of a misdemeanor for driving while intoxicated.He testi-fied that he did not know that the offense constituted a "misdemeanor."He also failed to disclose a convictionfor "BAC" (blood alcohol con-tent).I do not credit Moore's explanation.Ifind that his failure to dis-close was intentional.Respondent's officers did not testify that Respond-ent would not have hired Moore in the face of a truthful disclosure of hisrecord.wage rate of $5.75 per hour plus contract fringe benefits.The workday starting time was ordinarily 7 or 7:30 a.m.to 3:30-4 p.m.; except that, where the workload was par-ticularly heavy and in the hot summer months, the work-day often started as early as 5:30 a.m.Ordinarily two mechanics are required to work simul-taneously on installing guttering.The twomechanics,whethertwo assistants,or an assistant and a journeymanor, perhaps, two journeymen, need merely hand toolsand a company truck or other conveyance to work atthe jobsite.Around June 1987, Respondent declared tothe Union that it was naming Moore as itsjourneyman.At that time,itwas also employing an assistant.Accord-ing to the collective-bargaining agreement,an employermust employ at least one journeyman(G.C. Exh.2, art.VIII, sec. 11, p. 18). Prior to May 1988, the journey-man'shourly rate of pay was $17.72 per hour plus fringebenefits for the 7-1/2 hour workday (G.C. Exh. 2, art.VI, sec. 1, p. 11). Commencing May 1988, the hourlyratewas increased to $18.25 per hour plus fringe bene-fits. SC.Wages and Methods of Calculation; Hourly WageRate and"GrossGutter Pay" IncentiveRespondent's pay period runs from Thursday toWednesday of each week with payday on the Friday fol-lowing completion of the pay period on the precedingWednesday.Although assistants or journeymen from time to timemake service calls, much of Moore'swork,as it appearson this record, was performed on new construction inhousing developments.The basis for payment of wages to unit employees wasderived from two types of documents submitted to Re-spondent by the employee. On a regular basis, the em-ployee would submit(a) a performance sheet or work-sheet (R. Exh. 4); and (b) a weekly timesheet.The "performance sheet" specifies the contractor andinvoice of the work worked on; the type and length (infeet)of gutter actually installed("hung");whether therewere any special work features requiring additional coston the particular job (downspouts,elbows, miters, flash-ing, etc.).In addition,on a weekly basis, each employeesubmitted a "time sheet."Thiswould show on a dailybasis within the pay period, when the employee "clockedin," "clocked out," and the total number of hours eachday on the job, together with the total weekly hours andthe employee's signature.Each employee submitted these documents to theofficemanager who used them to create the employeeweekly payroll sheet (R. Exh. 3(a)).The weekly payroll sheet shows, inter alia, the totalhours worked by the employee (as shown on the accom-a It is undisputed that around Christmas 1987, Respondent employedone journeyman (Moore) and threeassistantsIn January and February,there apparently was sufficient work only for Moore and one assistantBy March 1988, with an increase of business, Moore was the journeymanwith three or four assistants. In or about May 1988, James Morton namedhis brother, John Morton, to be a journeyman, thus making Respondent'sMay 1988 complement two journeymen and four assistants These num-bers persisted through July 1988, when Moore was discharged. SCOTT LEE GUTTERING CO.panying employee timesheet signed by the employee (R.Exh. 3(b)), together with the hourly rate of the employee(in the case of James Moore, as a journeyman,for exam-ple,for the weekly period March 31-April 6, 1988,$17.72 per hour)or a total gross pay of $354.40 based ona submitted 20 hours of work in that weekly pay period.In addition,the weekly payroll sheet of each employeeshows an additional increment of vacation pay. This va-cation pay is derived by multiplying the total hours sub-mitted(again,from the employees'own, signed weeklytimesheet)against the contract vacation rate of $1.77 perhour.Furthermore,the employee'sweekly payroll sheetshows the Employer's payment of two types6 of fringebenefit contributions to the Union,both based on thenumber of work hours submitted by the individual em-ployee:one package of fringes based on the number ofhours submitted at the rate of $3.16 per hour; the otherat the rate of 20 cents per hour.Thus, Respondent'sfringebenefitcontributionsvary directlywith thenumber of work hours submitted by each employee.However, while the employee weekly payroll sheet(e.g.,R. Exh.3(a)) demonstrates the employees' wagesbased on the contractual hourly wage rate, Respondentactually paid the employees pursuant to a noncontractualmethod of payment(an "incentive pay" plan): the great-er of their contract wages(based on hours worked) orthe incentive plan (based on production).The Respond-ent's records(R. Exh.3(a);G.C. Exh. 4)and the testimo-ny herein demonstrate that Respondent,under its incen-tive pay plan (based on production rather than hoursworked)paid its journeymen and assistants at the rate of20 cents per foot of installed guttering,togetherwithcertain extra payments(for,as above noted,gutters,downspouts,elbows, flashing, or where the work wasdifficultbecause it required considerable loss of timegoing up and down ladders).Thisincentive pay plan was based on Respondent'scalculation of "gross gutter pay." Gross gutter pay wasthe product of the total gutter footage,including extras,multiplied by 20 cents per foot.Thiswas ordinarily theactual gross pay.With deduction of fringe benefits, thenet pay was "gross gutter pay"minus fringe benefits.But, in practice,theassistantshourlywage rate($5.75/hour)was sufficiently low so that an assistant'sgross gutter pay was always greater than his hourly rateeven when fringes were added.In short, gross gutter payminus fringes was almost always greater than hourlywages plus fringes.The mechanics of payroll calculation,however, show(R.Exh.3(a)) that the "gross gutter pay," the basis ofpayment, was made subject to subtraction of the grosstaxable hourly wage.The difference was shown on thepayroll sheet as the incentive"bonus" (G.C. Exh. 4).The "bonus"plus the hourly wages, of course, equal thegross gutter pay. In short, therefore,themechanics ofactual payment show that the employee submitted thehours of work on his timesheet; those hours were trans-6 The fringe benefit contributions are the Welfare Fund,the Local 36Pension Fund,Vacation Fund,SASMI Fund,National Pension Fund,National Training Fund,and Local Apprenticeship Fund.499mittedto thepayroll sheet;and thehours ofwork multi-plied by thehourly rate were then shown as regularstraight timepay. Thisfigure, togetherwith any over-time and the bonus(gross gutter pay minus regularstraight timepay) formedthe basis of the gross weeklypaycheck.From the grossfigurewere deducted theFICA,Federal tax withholding,state tax withholding,and the vacation pay.Two resultsflow from the above findings: (1) Asabove noted, employee contributionsto theunion fringebenefit funds (including the pension and vacation pay)for the individual employee varydirectlywith thenumber of hours submitted by the employee on his time-sheet; and(2)withregard to payingthe highlypaid jour-neyman,7 in weeks where the gross gutter pay did notexceed the grosshourlywage rate plus fringe contribu-tions, the employer was at an economic disadvantage. Insuch payroll periods, the cost of production based on thepaidhourly wage rateexceeded the 20-cent-per-foot in-centive pay, a rate,based on production,more accepta-ble toRespondent.In short, in such weeks, production cost,particularlylabor costs, tended to exceed installationprofitability.Al-thoughRespondent'schiefoperationsofficer,JamesMorton, from time to time, attempted to avoid or toescape from his statements in a pretrial investigatory affi-davit regarding Respondent's calculationof the produc-tivityof its assistants and the journeymen,I find that theincentive rate of 20 centsper foot (the gross cost oflabor per installed-foot ofgutter)was based,accordingtoMorton's testimony,upon the employer's calculationthat an average installationrate of 120feet of gutterfeet/hourwas the expectedproductivityof each mechan-ic.The figure of120 feet/hour wouldtherefore showthat a mechanic would ideally installover700 feet perday on anygiven day.In terms of gross pay, wherethe workweekis calculat-ed at 40 hours(the actualworkweekunder the contractwas 37hours),and if the gross wage ratewas $20.07 perhour($18.25 the hourly rate; $1.82 the hourly vacationaddition),the grossweeklywage would be in excess of$800 per week.It followsfrom James Morton's testimo-ny that, withthe expected average installation rate of120 feet per hour at the bonus incentive rate of 20 centsper footper mechanic,the resulting figure is a labor costof $14 perhour as the incentive rate.But when thisfigure isdividedinto thehourlybasedweeklypay ratefor journeymen,itdemonstrates that it would take inexcess of33 hours of work to bepaid $800 per week ifpayment was made on an hourly basis under the con-tract.Thus, as shown in the evidence(R. Exh.3(a)),wherejourneyman Moore reported 20 hours of total work, hisdirect gross wages($17.72 perhourplus $1.70per hour7Up through May 1988, the wage rate was $17 72 per hour, thereafter,it increased to $18.25 per hour.Since the gross pay also included vaca-tion pay, the sum of$1.77 per hour was added to the earlier journeymanrate of $17.72 per hour, the figure of $1.82 per hour was added to thenew journeyman rate of $18.25 per hour,thus making the new total grosshourly rate,$20.07 per hour for journeymen.The assistant's hourly payrate was only one-third that of thejourneyman. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvacation pay) equaled only $389.80.His gross gutter pay,the actual pay, for that week,however, was $769.21.From the gross pay, there was subtracted,for payrollrecord purposes,the above gross hourly pay with a re-sulting "bonus" of $379.41.Using that pay period(March 31, 1988-April 6, 1988,R. Exh.3(a)) as the example,it 'followsthat in order tohave gross gutter pay of $769.21 for that week,journey-man Moore must .have installed approximately 3845 feetat 20 centsper foot.The product of 3845 feet at 20 centsper foot is approximately$769.But, using CorporateSecretary James Morton's testimony that the average 'in-stallation productivity expected of a mechanic was ap-proximately 120 feet per hour, the installation of 3845feet of gutter required in excess of 32 hours(3845 feetdivided by 120 feet per hour).The relevant,noteworthy figure in Respondent's pay-roll records(Exh. 3(a), in evidence)is that the totalhours submitted by James Moore for that pay period wasonly 20 hours.Again, it was on the basis of the submis-sion of 20 hours that his weekly wage rate, the size ofthe incentive bonus, and Respondent's contractual contri-bution of fringes and vacation pay to the various unionfunds were all calculated.The Testimony of James R. MooreJames Moore, promoted to journeyman,changed hisassistant's pay rate of $5.75 per hour to the journeymanrate of$17.72 per hour in the week ending May 20, 1987.One year later, in the pay period ending June 29, 1988,his basic journeyman rate was increased,pursuant to thecontract, to $18.25 per hour(G.C. Exh. 9).In June 1987, when he became a journeyman, Moorehad a conversation with James Morton,Respondent'scorporate secretary and chief operating officer.In thatconversation,Morton told Moore that he wanted Mooreto report fewer hours on his timesheet because of thehigh payment of fringe benefits($6/hour)based on workhours reported to the benefit funds.When he askedMorton how many hours Morton wanted .reported onMoore's timesheets,Morton.told him not over 2© hoursperweek.Thereafter,with few exceptions(whereinMoore reported24 or 25 hours),he regularly reportedworking a maximum of 20 hours per week regardless ofthe number of hours worked.JamesMorton deniedmaking such a request.On -my observation of JamesMorton as a witness and on the quality of his testimonyas appears hereafter,I do not credit his denial..Moore testified that he did not tell the Union aboutthis conversationbut, in August 1987, telephoned BobBowling, Local 36 business representative, and told .himthat he was being paid by the foot and not pursuant tocontract scale.He did not tell Bowling that he was un-derreporting the hours and assumed that Bowling couldfigure it out from what he was telling him.Further,Moore testifiedthathe did -not 'tellBowling of this con-versation with Morton because he had just been promot-ed -to journeyman and was afraid of being fired if he toldBowling of Morton's demand(and the word got back toMorton).In any event, Bowling told Moore that heshould be paid according to contract scale and thatBowling would contact Respondent.Bowling places the above telephone conversation inOctober ratherthan in June but otherwisecorroboratesMoore bothin thatMoore told him thathe was not re-ceiving his journeyman'spay andthatBowling toldMoore thathe would contact Respondent to straightenout thematter.Bowling testified that when-he called Re-spondent to straighten out Moore's pay as a journeyman,he was toldthatRespondent was in-certain negotiationsat that time, butthat thematter would be takencare of.He informed Moore.Bowling heard nothingfurtherfrom Moorefor 5months, until March 1-988.InMarch 1988, Moore again complained to Bowlingthat he was still not gettinghis hourlycontractjourney-man rate.In -this second conversation with Bowling,Moore again did not mention his conversation withMorton andtestified that he did notcontact Bowling be-tweenthe firstcontact (June)and the second(March)because Bowlinghad told him that hewould be takingcare of the matter.In any event,withthis second call in March 1988,Bowling toldMoore thathe would set up a meeting withRespondent to resolve the matter.D. The March 1988 MeetingBowling set up a meeting at Respondent's office at 7a.m., before the employees left for work and,for the firsttime, met James Morton. Present were Moore, Bowling,James Morton,and his brother, John Morton,then em-ployed as an assistant gutter mechanic by Respondent.8James Morton did not deny the mutually corrobora-tive testimony of James Moore and Bob Bowling of theconversation at their March 1988 meeting in Respond-ent's office.This credited testimony shows that in thatmeeting, Bowling asked Moore whether he was satisfiedthe way "things were running."Moore told the groupthat he was not satisfied and that he was getting paid bythe foot and not by the hour. James Morton answeredthat he could take care of it and noted that sometimesemployees could not understand that Respondent was.paying them more-under the.incentive rate than thehourly rate.Morton then also said that he had beenhaving trouble with Moore because Moore had no driv-er's license and that he wanted to -make his brother JohnMorton, the journeyman(at 'least one journeyman is re-quired in every shop covered by the contract)and then..we won't need Jimmy[Moore anymore]if he wants tobe -like this" (Tr. 1.18). Bowling told James Morton thatMoore's driver's license'situationwas Morton's problembut that his brother,John Morton, would not become ajourneymanto take Moore's place. James Morton thenanswered that he didn'twant to getrid ofMoore but8While, as above noted, James Morton denied ever asking JamesMoore to report only 20 hours per week on his timesheet,he testifiedthatMoore and John Morton (who often worked together)worked 20hours.per week on a regular basis, that he had no reason to believe that,the timesheets submitted by Moore were-incorrect, and that he neverchecked either the timesheets or the payment of gross gutter pay to in-quire whether there was such a discrepancy between gross gutter payand "hourly payment at the reported hours as to throw into doubtMoore's regularly reported 20 hours of work (which reported hours alsoformed the basis of Respondent's fringe contributions and Moore's vaca-tion pay) SCOTT LEEGUTTERING CO.501merely wanted to operate two trucks with two journey-men (Tr.276).At thispoint John Morton and JamesMooreleft for work.E. June 6, 1988Moore testified that in June, still not receiving his cor-rect pay, he telephoned Bowling stating that he was stillnot getting paid at his hourly journeyman rate.Bowlinganswered that he had seen Respondent's payroll record,with the recorded hours, and that everything looked allright based on the paper work. Moore then, for the firsttime, said that Morton has asked him not to report morethan 20 hours no matter how many hours he hadworked.Bowling told Moore to keep track of his work-hours and turn in the right hours keeping a copy of thetimesheets.Bowling corroborates that when Moore called him inJune 1988, still complaining about not receiving his jour-neyman's pay, Bowling told him that he had looked atRespondent'sworksheets and everything looked okay. Itwas at this point that Moore told him that he was notpermitted to turn in more than 20 hours on the work-sheet.Bowling then testified that he asked if Moore wassaying that if he worked 40-50 hours, he could not turninmore than 20 hours? Moore told him that this wastrue; that it occurred all the time; and that all Respond-ent's employees were doing the same thing.Bowlingthen asked why he had not come to him before with thisstory and Moore told him that he was worried about hisjob. Bowling told him to start keeping the correct hoursand retain proof of the hours worked.Bowling telephoned James Morton the next day, June7, and asked Morton if he was paying the employees cor-rectly.Morton told him only that he was paying the cor-rect sums"as of the timesheet."Bowling testified that hedidn't confront Morton at the time with improper pay-ment because he had no proof, i.e.,he did not have anytimesheets showing contrary hours.In a week in late June 1988, Moore worked 36 or 37hours and submitted his timesheet to Office ManagerShirley Neier on Thursday, the regular day for turningin the timesheet. On the next day, Friday, Shirley Neiertoldhim,ashe camein to pick up the paycheck:"Jimmy, fill out a different time sheet before you pick upyour check." Moore told her that the hours he had sub-mittedwere the correct hours but Neier told him tospeak to James Morton.Although Shirley Neier wascalled as a witness by Respondent,she did not deny thisconversation.In any event,there is no dispute that thiswas the first occasion in Moore's almost 2 years of em-ployment when a timesheet submitted had not been ac-cepted.He then turned in a timesheet showing 20 hoursof pay and he was paid that day.On the Sunday or Monday following the wage pay-ment based upon Moore's 20-hour submission of the pre-ceding Friday,Moore again telephoned Bowling andtold him of the failure to receive his correct pay. Bowl-ing told him that he was working on it and that Mooreshould continue to submit timesheets showing the correcthours.On Thursday, July 14, Moore submitted his weeklytimesheet for the pay period ending the previous day,July 13, 1988 (G.C. Exh. 5). The paysheet showed 35-1/2 hours. Office Manager Shirley Neier rejected thesheet(because it mistakenly included a day on whichMoore did not work)and then accepted a timesheet sub-mitted by Moore showing 20 hours of work for the payperiod.On the weekend following this submission,Moore again called Bowling.Bowling told Moore tokeep the correct timesheets.F. Tuesday, July 19, 1988On July 19, Bowling telephoned James Morton. WhenBowling askedhim why he didn't takeMoore's time-sheet for the pay period ending July 13, Morton told himthat the timesheet did not note that there had been oneday on which Moore had not worked. The timesheetwas thus incorrect and Morton refused to accept it.Bowling nevertheless then toldMorton that he wasgoing to take Morton before the Union's executive boardfor underreporting of employee hours worked.Bowlingalso told Morton that the timesheets were wrong and hewas going to get an audit of Respondent's records.G. Wednesday, July 20,1988On the next day, July 20,following Bowling's threatto bring Respondent before the executive board and getan audit, Morton telephoned Bowling.He told Bowlingthat he was laying off Moore because Moore had nodriver's license and was missingwork.He told Bowlingthat he wanted a new journeyman.Bowling answeredthatMorton had brought up the matter of Moore nothaving a driver's license in March and didn't lay him offat that time;thatMorton knew that Moore was workingwith Bowling on the problem of the correction of hours;and if Morton was laying Moore off because Moore wasworking with Bowling on correcting the hours workedfor Respondent,Respondent couldn't lay him off for thatreason.Morton answered that in any event he wanted anew journeyman, he could lay off any journeyman hewanted to, and said"just send me another journeyman."Moore had spent the morning of July 20 with his den-tist. It is not disputed that Respondent does not require adoctor's note in order to excuse an absence.Further-more, in spiteof OfficeManagerShirleyNeier appearingas a witness on behalf of Respondent,she did not denyJames Moore's testimony that he had told her 1 monthbefore the dental appointment that he would take offJuly 20;that he repeated this same statement to her 1week before the appointment; and, on theday beforehetook off (on July 19), he told her that he would beabsent the next day visiting the dentist.I see no reasonnot to credit Moore's uncontradicted testimony.He alsotestified that he did not feel well enough to return towork that afternoon when he had finished with the den-tist and decided to go home.In any event, Moore testi-fied that he did, in fact, telephone the office and therewas no answer when he telephoned with regard to hisnot coming in to work after visiting the dentist. Mortondenied knowledge of such a phone call. On the basis ofmy ultimate disposition of the case,Ineed not resolvethe issue of whether Moore telephoned Respondent. 502DECISIONS OF THENATIONALLABOR RELATIONS BOARDH. Thursday, July 21, 1988Moore turned in his timesheet in the early morning ofThursday, July 21, 1988, showing the correct hoursworked, 25 hours. The figure of 25 hours resulted fromhis absence on the previous day (Wednesday)due to thedental appointment.When he turnedin the timesheet,JamesMorton asked him to step into Respondent'soffice.At that point, Morton had Moore's sheet showing25 hours in his hand.He told Moore:"Let'shave a talk."Morton then told Moore that he had been"more thanfair"withMoore;that he had made Moore a journey-man; that Moore was ungrateful because he would "turnme into the[union]hall every other week";thatMoorewas absent from work the day before(Moore told himthat he had had a dental appointment);thatMoore hadno driver's license and that Morton would see Moore "incourt."Moore asked him to pay him his 2 hours' "show-up pay" for Thursday. Morton did so and Moore left.I.Monday, July 25, 1988On Monday,July 25,Morton telephoned Bowling andtold him that he had received a "notice"[charge] fromthe NLRB;thatMoore had been working at other places(moonlighting)and missingwork withRespondent andthatMoore had been smoking marijuana while employedatRespondent.Bowling testified that the problem ofMoore smoking marijuana on the job while employed byRespondent and working at other places while in Re-spondent's employ was not brought up in the July 20conversation(wherein Morton gave reasons for terminat-ingMoore)but was brought up for the first time byMorton in this July 25 telephone call, i.e.,after the dis-charge.When Bowling then told Morton that the Unionwas going to bring Respondent before the executiveboard,Morton said that other employers were doing thesame thing,"cheating around" by paying employees bythe foot.Morton told Bowling that he wanted theseother employers brought before the executive board toexplain their methods of payment to employees. Mor-ton's extensive testimony did not deny this conversation,particularlyhisuse of the expression that employerswere "cheating around"by paying employees by thefoot rather than by the hour.J.TheTestimonyof Glen E.Reed and John L. Ries,Respondent'sMechanics1.Glen E. ReedReed, currently employed by Respondentas an assist-ant performing guttering installation, worked for a 2- to3-week period with Moore before Moore was dis-charged.With regard to reporting his working hours onhis timesheet, Reed reported fewer hours than he actual-ly worked about 90 percent of the time. He testified thatthe fewer hours he reported the less the deductionswould be from his pay because Respondent's fund contri-butions are deducted from his gross gutter pay. His ordi-nary workweek was 37-1/2 hours or more, sometimes 40hours.On cross-examination by Respondent, Reed testifiedthat he and Moore would leave the job early because ofrain;thatMoore told him that he worked at home andon weekends butnoton other jobs while employed byRespondent.Reed also testified before the executive board. Theminute shows he told the executive board that heworked 20 hours per week. Reed testified that theminute was inaccurate(compare G.C. Exh.8with Tr.337-338).2. John L. RiesRies testified that he underreported his hours perhaps60 percent of the time.He, like Reed,underreported thehours because such underreporting resulted in less de-ductions from his gross gutter pay based on fringe bene-fits.Ries' pretrial affidavit showed that he properly re-ported his hours 75 percent of the time(Tr. 348).K. Respondent's Defenses1.The testimony of James J. Morton; "Tempertantrums"and the dental appointmentAt thebeginning of Morton's testimony,called as awitness for Respondent, he testified that he fired Moorebecause of Moore's bad attitude;his not "showing up"for work;and his lack of a driver's license.Withregard toMoore's bad attitude,he said thatMoore had a certain "air about himself";that there waspersonal friction with the employees and with the officemanager, Shirley Neier.In particular,he testified thatMoore, on a regular basis, had "temper tantrums" andwas constantly complaining to other employees and theoffice manager,sometime in a disruptive and heated fash-ion.Morton testified that this defect developed in late1987 and continued thereafter.In response to counsel'squestion as towhy hedid not discharge Moore at thattime, rather than 6 months later,on July 21, 1988,Morton answered that he did not earlier dischargeMoore because "good men are hard to come by." In anyevent, according to Morton,Moore's bad conduct andverbal abuse became progressively worse particularlywhen Moore was not getting his way on job assignments(i.e., to jobs where installation was expected to be easyand therefore more highly remunerative). Morton's onlyresponse to Moore's alleged worsening misconduct in theperiod between late 1987 andJuly 21,1988, was to shuthis door and shut the problem out. He never mentionedit to Moore.ShirleyNeier testified that, as office manager sinceJuly 1987, she prepares the payroll from timesheets andworksheets submitted by the employees; that she reportsto the Union the timesheet hours submitted by the em-ployees; and that she has no reason to question the workhours submitted by the employees.However, she did notdeny any of Moore's otherwise credible testimony con-cerning the circumstances surrounding her rejection ofhis timesheets.She also testified that it was she who determinedwhich employees got particular work; and that Moore, agood worker,complained if things were not going rightfor him, particularly if he didn't get jobs which wouldpay more because they were easy to execute.She further SCOTT LEE GUTTERING CO.503testified thatwhile Moore's complaints made it hard toschedule jobs because John Morton(brother of JamesMorton)and James Moore were getting all the easywork,she did not consistently give them the easier work.Moore himself admitted that on three occasions in April,May, and June(Tr. 209)1988, he refused to work onlow-paying jobs.James Morton knew of it and Moorewas assigned to higher paying work(Tr. 210).Morton,on this record,failed to admonish Moore for these refus-als to work.As above noted, Neier also did not deny that Moore,on several occasions prior to theJuly 20dental appoint-ment, told her of his expected absence because of thedental appointment.James Morton testified only that onthe day he discharged Moore, he asked Neir if Moorehad called in regarding the dental appointment and itwas only Morton who said that Neier told him thatMoore had not called in. I find,nevertheless,that at allmaterial prior times, OfficeManager Neier knew thatMoore asserted that he would be absent on July 20 dueto a dental appointment.Itwas on cross-examination that Neier admitted thatshe was JamesMorton'smother-in-law.2.Failure to have a driver's license; the"straw thatbroke the camel's back"Mechanics drive company vehicles to jobsites. Twomechancis are ordinarily in each vehicle since two me-chanics are required for gutter installation.James Morton testified that Respondent'spresent in-surance carrier requires that company vehicles be drivenby employees with chauffeur licenses.When Respondentchanged insurance companies in December 1987, the car-rier asked Respondent for all employees to submit theirdriver's licenses to Respondent.Employees submittedcopies of their licenses to Shirley Neier but Moore, ac-cording to Morton,always excused his failure to producea driver's license.In particular,Morton testified that heheard of these excuses from Shirley Neier and she madeconstant,unsuccessful requests after December 1987 forcopies of Moore's license.Moore, according to Morton,told Neier that he left the license at home or with a girl-friend.Morton therefore knew of these continued ex-cuses.He also testified that he first learned, in early June1988,thatMoore, in fact,had no license. He also testi-fied that he first learned that Moore had no license theday before he fired Moore on July 21. On the day beforehe fired Moore, Morton testified that he telephoned thepolice who then told Morton that Moore had a seriousdriving record problem and that Moore's license hadbeen revoked.Morton testified that Moore's failure tohave a license "cramped"Respondent's service to cus-tomers because Moore, unable to lawfully drive, couldnot travel alone to a job.As above noted, as early as the March 1988 meeting(whereinMoore, James Morton,his brother,John, andBowling were present)Mortontold Bowling that Moorehad no driver's license.Bowling's testimony was not thatMorton said that Moore failed to prove he had a validlicense;rather, thatMoorehas no driver's license(Tr.275-276,288). It was in this conversation that Mortonthreatened to get"rid of Moore" and have his brother,JohnMorton,as the journeyman,but Bowling toldMorton that he could not name John Morton as a jour-neyman in order to get rid of Moore.In any event, onJuly 20,when Morton telephoned Bowling to tell himthat he was discharging Moore because, inter alia, Moorehad no license, Bowling's uncontradicted and creditedtestimony is that he told Morton"thatwas the samething [you] brought up in March . . . [you] kept JimmyMoore all those months.It didn't seem to be a big prob-lem then" (Tr. 288).Moore admitted having been convicted of drivingwhile intoxicated and convictedof "bloodalcohol con-tent."He also testified,without contradiction, and Icredit him, that (1) he told Shirley Neier, in the fall of1987 that he had no license;(2) that at the March 1988meeting with Bowling and James Morton,JohnMortontoldMoore that Respondent didnothave to pay Moorethe contract wage scale because Moore had no driver'slicense;and (3)that since Moore did not drive a truckfrom the fall of 1987 until his discharge in July 1988, itwas clear to Moore that James Morton knew that he hadno license as early as the fall of 1987, but certainlybefore this March 1988meeting.I agree.On cross-examination,James Morton testified that heknew since December1987 (Tr.503) that Moore wasmaking excuses with regard to his having failed tosubmit a driver's license.When asked why he waiteduntil July 21 to discharge Morton for that failure, Mooreanswered that he wanted to be sure in his own mind thathis "suspicions" (that Moore had no license) were cor-rect.He further testified(in response to the questionwhy he called the police on July 20, the day before dis-chargingMoore),that he had to justify his decision todischarge Moore for failure to have a license, on an ab-solute basis that Moore was lying about the license; andthat it was this July 20 information from the police thatwas the "straw that broke the camel's back."As noted above,Morton testified that he telephonedthe police the day before he discharged Moore(i.e.,onJuly 20)when the police told him that Moore's licensehad indeed been revoked.Thispolice information of July20, testifiedMorton,was the straw that broke thecamel's back and he discharged Moore the next day. TheGeneral Counsel then confronted Morton with his pre-trial statement wherein Morton swore that he telephonedthe police regarding Moore's license in May rather thanin July.Morton then admitted that he telephoned thepolice in May 1988 and not in July.L. The "Moonlighting" Problem; Leaving Work EarlyThe testimony of Glen E. Reed is that Moore told himthatMoore worked at home on weekends but not otherplaces.John E. Morton, brother of James Morton, testifiedthat he worked with James Moore almost every day formore than a year; that Moore, in May and June 1988,told him that he worked weekends and sometimes duringthe week in Potosi,Missouri,apparently on private jobs,for a guy named "Chopper" who paid him in cash. JohnMorton also testified that on several occasions Mooretold him that he was not feeling well and left early from 504DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRespondent's jobs.Since gutter hanging requires twomen to work the job, this Moore conduct caused JohnMorton to go home early and leave thejob. JohnMorton further testified he told this to his brother inmid-June 1988; that Moore was working for someoneelse and was"messing up" John Morton'sworkday byleaving early once or twice a week.In John Morton'sopinion,based on his daily contact with Moore, he didnot believe that Moore "told the truth all the time."Terrance J. Scott, an officer and shareholder in Re-spondent,testified that he is at Respondent's premises onan infrequent basis, perhaps once a month.InMay or June 1988, about 7 a.m., James Moore vis-ited him in his office,about two blocks away from Re-spondent'soffice.Scott saw that Moore was angry.Moore told him that employeeJohn L.Ries should befired and that James Morton had not done so.Scott toldMoore that he knew nothing about it but would speak toJames Morton about the matter.When Scott spoke toJames Morton thereafter,Morton told Scott that Moorewas angry because Ries had left a job early and it had"messed up" Moore's workday.Moore had previouslybeen insistent(toMorton)that Ries should be fired butMorton had not fired Ries.Morton told Scott thatMoore was so angry that he had failed to return to workthat day.On allegedly subsequent occasions thereafter, JamesMorton, according to Scott, told Scott of "problems"withMoore.Justwhat these"problems"were do notappear in Scott's testimony;but when Scott testified thathe told Morton that he might as well fire Moore,Morton told him that he could not fire Moore at thattime.Scott testified that he could not remember thatJames Morton complained of any union-based complaintsthat he had with Moore.With regardtomoonlighting and leavingwork early,Moore testified that on one occasion in June 1988, he leftwork because of illness and went home early.I do notcredit his testimony with regard to illness because Icredit his further testimony that he went home early be-cause he was angry over "all the bull." He further testi-fied that, in this June 1988 incident,he was angry withJames Morton who refused to fire John Ries;and that hehad spoken to Scott about the matter.9With further regard to this June 1988 incident (whereMoore not only walked off the job,angry with Ries formessing up Moore's workday by leaving early, but thenangrily confronted both James Morton and Respondent'sowner, Terrance Scott),Moore then applied for workwith another employer and gave James Morton as refer-ence for the other job. Contrary to James Morton's testi-mony thatMoorethen calledhim(and told him that hehad applied for another job but said he would like toreturn to work for Respondent,towhich Morton an-swered:"leave, if you can'tbe consistent"),IcreditMoore's version that, actually,James Morton telephonedMoore.When James Morton telephoned Moore, regard-9Moore admitted that in the last 2 months of his employemnt, Maythrough July 1988, he missed work because of bad weather.He furthertestified that he had never been admonished or disciplined for taking timeoff,missing work,or leaving because of bad weather.I credit the testi-monyingMoore's looking for another job,he asked Moore toremain with Respondent as an employee and told Moore:"I don'twant to lose you."I specifically discreditMor-ton's testimony that it was Moore who initiated thephone calls(actually,Moore returned Morton's call) andIdiscreditMorton's testimony that he admonishedMoore to quit if he could not be a consistent employee.I also note that,on cross-examination by the ChargingParty,Morton admitted that he had earlier testified thathe had terminated Moore for three reasons:the attitudeproblem;his failure to show up for work on July 20; andhis failure to have a driver's license. Morton, however,admitted that a "reason"advanced in his further testimo-ny (that Moore's having left work early "on several oc-casions" supported an additional reason for discharge)was a "reason"notadvanced in the prior testimony.Morton admitted that he had never confronted Moorefor having left various jobs early.Morton did not denyBowling's testimony;thatMorton, after dischargingMoore, complained that Moore smoked marijuana on thejob.Regarding the discharge interview with Moore, JamesMorton testified that on July 20, 1988,he decided, onthat day, to fire Moore because he was tired of Moore's"inconsistency."As previously noted,Morton testifiedthat he asked Shirley Neier whether Moore had called into explain his absence on that day and Morton testifiedthat Neier told him that Moore had not called in. I havespecifically discreditedMorton's testimony on this point.Moore, on three prior occasions,toldNeier of his July20 dental appointment,the last occasion being 1 daybefore the July 20 dental appointment.I specifically dis-creditMorton's testimony that she had told Morton thatMoore had failed to "call in."Even if this were techni-cally true(Moore testified that when he called Respond-ent, there was no answer)the inference Respondent sug-gests is that Neier failed to tell Morton that Moore wasabsent at a dental appointment.Icannot and do notcredit such testimony or draw such an inference. Thuseven if Moore did not call in, Neier knew where he was;and when Morton asked her whether Moore had calledin, she would have told him where he was. To find oth-erwise, on this record,is to give weight to Morton's du-plicitousquestionrather thanNeier'sunquestionedknowledge concerning Moore's whereabouts.In any event,on that same day, Morton,allegedlyupset by Moore's "inconsistency" and his failing to "callin" regarding the dental appointment,telephoned UnionAgent Bowling and told Bowling that he was going todischarge Moore. He told Bowling that he had"had it"withMoore because Respondent'swork schedule hadbeen thrown off by Moore's"inconsistency."Although Icredit his testimony that he told Bowling that he wasterminatingMoore because Moore had no driver's li-cense and had been"missing work,"Ido not credit histestimony that Bowling told Morton that Morton did nothave to "justify" the discharge and did not even have tocall Bowling regarding the matter.On the next day, July 21, when he terminated Moore,he asked Moorewhy hehad not called in the previousday.MortonadmittedthatMoore told him that he had SCOTT LEE GUTTERING CO.505had a dental appointmentand had told Shirley Neier(Tr.501).There is no suggestion in Morton's testimony thathe then told Moore that he had asked Shirley Neier andShirleyNeier had denied knowledge of any dental ap-pointment(Tr. 499-500).I regard this as evidence thatMorton,in fact, knew from Shirley Neier that Moorehad had a dental appointment that morning.Rather thanconfronting Moore with his mother-in-law,Neier, on thepoint,Morton abandoned that issue andshiftedto an-other ground:he asked Moore why Moore had not comein later for work. When Moore told him that there wasnot much use in his doing so, Morton told Moore that hehad "had it" with Moore's"inconsistency";thatRe-spondent had been fair to Moore as an employer but wasnot getting 100 percent out of Moore as an employee. Tothe extent that his testimony omits the other elements inMoore's versionof thedischarge interview,IcreditMoore's testimony.Morton admitted that in his July 20 conversation withBowling,Bowling warned him that he had raised theproblem of Moore's failure to have a driver's license inMarch; but Morton said that he told Bowling that hecould not let Moore drive without a license.It is clear,however, that Morton knew of this condition as early asJanuary 1988(probably in later 1987) when Respondentswitched insurance companies,the new insurance compa-ny demanded copies of all driver's licenses of employeesdriving Respondent's vehicles,and Shirley Neier, almoston a daily basis, commencing December 1987, to Mor-ton's knowledge,askedMoore for his license and wasmet only with excuses (Tr. 490-491). As above noted, byMarch 1988,he told Bowling that he wanted to get ridof Moore because Moore had no license, but backed offfrom the threat.Morton further testified that he regarded Moore as aconstant complainer,disruptive to employees, and thathis complaints to the Union were disruptive and unjusti-fied because Moore was making wages under the grossgutter pay incentive system at least as great as his hourlyrate.Lastly,Morton testified that he knew,as early as Feb-ruary-March 1988, that his brother and Moore were re-porting working 20 hours per week and he never there-after asked Moore to work more hours per day. Indeed,he promoted his brother to journeyman when he was re-porting only 4 hours' work per day.Knowing as early asFebruary 1987 that Moore and John Morton were re-porting only 20 hours' work per week, James Mortoncould not answer why he did not demand that theywork more hours(the collective-bargaining agreementpermits a37-hour, straight-timeweek) (Tr. 543-548). Headmitted not only that a 4-hour workday is not a reason-able day's work (Tr. 544) but that it would have beenadvantageousif they worked 35 to 40 hours (Tr. 547).He never asked them to do so because it didn't "alarm"him (Tr. 547).Discussion and ConclusionA. Violationof Section 8(a)(1) of the ActIcredit the testimony of James Moore and, to theextent that James Morton contradicted Moore's testimo-ny, I discreditMorton: that on July 21, 1988, in themorning discharge interview,James Morton told Moorethat among the reasons for the discharge was that: "youturn me into the [union]Hall every other week."Thus,on this credited testimony,Supervisor Morton was tell-ing an employee that the employee's complaining to theUnion over Respondent's alleged failure to pay him ac-cording to contract scale was a basis for Respondent dis-cipline.Such a statement violates Section 8(a)(1) of theAct because,Iconclude,Moore's repeated complaintwas a reasonable and honest assertion of a right con-tained in a collective-bargaining agreement.This is aconcerted activity protected by Section 7 of the Act.The assertion need not be correct, only reasonable andhonest.NLRB v. City Disposal Systems,465 U.S. 822(1984);SPMCommunications,291 NLRB 1177 (1988).B. TheJuly 21Dischargeof JamesMoore as aViolationof Section8(a)(1) and(3) of the Act1.The prima facie case(1) I have already found that during the July 21 dis-charge interview,Supervisor James Morton told JamesMoore that one of the reasons for the discharge wasMoore's complaining to the Union"every other week"regardingRespondent'sconduct toward him. Such astatement,togetherwithMorton'sMarch and Junephone conversations and meetings with Union AgentBowling and Moore, indicatesbothknowledgeof Moore'sengaging in union activities protected by Section 7 of theAct and a discriminatory motive which, prima facie, isunlawful as a reason for discipline within the meaning ofSection 8(a)(3) of the Act.In particular, I find that what actually precipitated theJuly 21 discharge was Morton's July 19 telephone con-versationwithBowlingwhereinBowling not onlythreatened to take Respondent before the executiveboard, but to get an audit of Respondent's books. On theday following this phone call(July 20),Morton tele-phoned Bowling telling him that he was dischargingMoore.Moreover on Morton'sown testimony, he re-gardedMoore'sconstant complaining to the Union asunjustified (Tr. 530) because of Moore receiving wagesunder the incentive pay system,higher than contractwages based on reported hours.I conclude that Morton'sstatement with regard to Moore's complaints show thatMorton was retaliating against Moore for these com-plaints.To the extentRespondent argues that Respondent waswithout knowledge of Moore's union activities it basesits assertion that Respondent did not know that Moore'scomplaints related to"underreporting of hours" (Br. p.13).But that is too narrow. Morton was concerned withMoore's repeated complaints to the Union over wagesand contract scale, regardless of the underreporting ofhours.Respondentneverthelessactuallyknew ofMoore's complaint of underreporting hours becauseBowling told Morton of this specific complaint the daybeforethe discharge. This threatened audit precipitatedthe discharge (Tr. 284-286). The audit would revealwidespread underreporting of hours, consequent failing 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto properly contribute to the fringe benefit funds, underthe contract,and failing to pay Moore his journeyman'srate when this was greater that the incentive rate.(2) In addition,itmust be noted that the discharge, al-legedly based on Moore's longstanding misconduct, oc-curred in the middle of a pay period and not coextensivewith any payday.Thus, something other than chronicmisconduct appears to have precipitated the discharge.Timing of the sudden discharge,coinciding with Bowl-ing's audit threat,is thus unfavorable to Respondent's ar-gument that Moore's longstanding failings led to the dis-charge.(3) In further support of the prima facie case,there isMoore's uncontradicted testimony,which I credit, thathe was never warned for any misconduct whatsoever, beit leaving work early, moonlighting,failure to show upforwork,failure to have a driver's license, or being adisruptive influence by his constant complaining aboutnot receivingchoice jobassignments(his "attitude").(4)As additional support of the prima facie case, Su-pervisorMorton testified that he did not earlier dis-charge Moore(because of Moore's consistent and wors-ening disruptive conduct all through 1987 and 1988) be-cause "good men arehardto comeby." OfficeManagerShirley Neier confirmed that Moore was a good worker.Thereafter,Moore's conduct allegedly got even worsewith verbalabuse and moonlighting on a frequent basis.This never lead to Morton admonishing Moore, in anyway, for this or other misconduct,much less to a dis-charge.(5)Moreover,when, in June Morton discovered thatMoore, having refused to return to work,was lookingfor other employment,Morton did not jump at the op-portunity to terminate this chronic malcontent,but suc-cessfully urged Moore to remain with Respondent.I therefore conclude, on the basis of James Morton'sknowledgeof Moore's repeated complaining to the Unionregarding Respondent's alleged failure to pay him hourlycontract scale, thetimingof the discharge in midpayperiod and not coextensive with the regular payday; thefailure to admonish Moore at any time or for any reasonfor alleged misconduct prior to this time;the apparentretaliatorymotive in the discharge because of Moore'scomplaining to the Union,Morton's admission that he re-garded Moore's repeated complaintsto the Union to beunjustified, failing to terminateMoore in June whenMoore sought other employment,and the unanimity ofopinion thatMoore was a good mechanic,Iconcludethat the General Counsel has proved a prima facie casethatMorton's July 21,1988 discharge of Moore violatedSection 8(a)(1) and(3)of the Act.Wright Line,251NLRB 1093 (1980), enfd.662 F.2d 899(1stCir. 1981),cert. denied455 U.S. 989 (1982), approvedinNLRB v.TransportationManagement Corp.,462 U.S. 393(1983).1010 Again underNLRB v. City Disposal Systems,465 U.S822(1984);SPM Communications,291NLRB 1177 (1988),it is irrelevantwhetherMoore's complaintsto the Unionwerejustified in terms of a proper inter-pretation of Moore's contractual rights under the collective-bargainingagreement.It is enough to gain Sec.7 protectionthatMoore's complaintswere made in good faith.They weremade in goodfaith andwere rea-sonable.2.Respondent's defenses to the alleged unlawfuldischarge of James Moore(A) Failureto have a driver's license:(1)Moore's failureto have a driver's license was mentioned by Morton as aprincipal reasonfor thedischarge in his conversationswithMoore and Bowlingon July 20 and 21. At leastsinceDecember1987,whenRespondent switched insur-ance companies(and the new insurance company de-manded proofof drivers'licenses for drivers of Respond-ent's vehicles)Mortontestifiedthathe knewthatMoorewas making repeated excuses for failing to turn in a copyof his driver's license(Tr. 503).It is clear, therefore, thatfor 7months prior to discharge,JamesMorton knewthatMoore had no driver's license andthatMorton per-mittedMoore towork byhaving him driven to jobsitesin companytrucks bymechanicswith drivers'licenses.There canbe no clearer statement ofcondonationof anemployee'swork defectover an extended period.(2) Furthermore,Ihave credited Bowling's testimonythat, afterMoore complainedto the Unionof Respond-ent's contract violation,in the early March 1988 conver-sation between Bowling and James Morton(in the pres-ence of John Morton and James Moore),James Mortoncomplained that he was having troublewithMoore be-cause Moore had nodriver's license. Bowling then toldMorton that that was Morton's problem and that JamesMorton could not substitutehis brotheras the journey-man to replace Moore because of this problem. JamesMortonagreedto keep the unlicensed Moore and said hewas only creating an additional journeyman,not remov-ingMoore as a journeyman.In theperiodMarchthrough July1988, JamesMorton, thereforedid nothingabout the"problem" of Moore's failure tohave a driv-er's license;rather, he permitted the condition to contin-ue unremedied-licensed mechanicsdroveMoore to thejobs in Respondent's trucks.This is furtherevidence ofexplicit toleration,if not condonation and acceptance, ofthe unhappy conditionthatMoore could not drive oneof Respondent's trucks tothe job. Thus, this chronicdefect, long acceptedby Morton,cannot have precipitat-ed the sudden discharge.(3)There isBowling's credited testimony that inJames Morton'sJuly 20,1988 telephone call to Bowlingwherein he told Bowling that he was going to terminateMoore, inter alia, because Moore hadno driver's license,Bowling not only reminded Morton that Morton hadbrought this problem up 4 monthsbeforeMarch and hadnot terminated Moore because of it; and in the same con-versation told Moorethat ifhe were terminating Moorebecause Moore and Bowling were working onthe prob-lem of improper payment under the contract,he couldnot lay Mortonoff for thatreason.(4)The "Straw that broke thecamel's back":Amonghis several testimonialgaffesdemostratingnot only JamesMorton's unreliable veracity but a surprising animus, wasMorton's clearly concoctedstory ofhis allegeddiscov-ery, theday before the July 21 discharge, that Moorewas a liar regarding his failure to have a driver's license.This revelation occurred when the policeaffirmed tohim that Moore's license had beenrevoked.Morton testi- SCOTT LEE GUTTERING CO.507fledthat he telephonedthe police the day before the July21 discharge(Tr. 503-504)and discovered the revoca-tion; that he telephoned the police to "ease his mind" of6 months of suspicions(Tr. 503);and thathe waited for6 months because(i)he doesn't like firing employees;and (ii)he had to justifythe dischargebothto himselfand to his partners(Tr. 504). This July 20police reportof thelicense revocation,accordingtoMorton, provedthatMoore's repeated excuses,justifying his failure tosubmit his licenseto ShirleyNeier,were all lies. ThisJuly 20 discoveryof Moore'sdeceit-whichhad causedRespondent inconvenience and work problem-was "justthe straw thatbroke theCamel'sback" (Tr. 504-505).(a)Whenconfrontedwith his prior swornstatement,however,Morton admitted that he called the police inMay 1988.If that were true,he knewof the license revo-cation 2 monthsbefore thedischarge and failed to act.(b) In any case,Ido not credit his testimony thatMoore's failure to have a license,clearly aworkimpedi-ment, was a precipitating cause of the discharge.Mortonhad known of this conditionfor 7months;inMarch, hadtold Bowling of the unhappiness it causedhim; discov-ered from the police in May that Moore's license hadbeenrevokedand still failed to mention this to Moore,much less warn him of any consequences attendant onfurther failing to submit a driver's license.(c)Moreovernot onlyis it supremelydifficult to be-lieve thatMorton,who "suspected" for 7 months thatMoore's excuses were fabrications,found the conditionto be intolerable only onJuly 20,but the crucial insur-ance and business problem wasnotthat the license wasrevoked. It was thatMoore failed to submit a valid li-cense so that he could drive Respondent'svehicles towork. Were thiscondition so economically unacceptableas to become a proximate cause of a sudden discharge-asMorton later told Moore and Bowling-then Mortonwould haveacted on Moore's repeated failure to submit,rather than on proofthatMoore had no license.But thecredible, uncontradicted evidence is that in March 1988,Morton told BowlingthatMoorehad no license(whenMoore complainedof contractviolation).Morton himselfapparently called the police in May 1988.Thus, even ifthe lack of a license were a crucial precondition to Mor-ton's willingnessto act,Mortonclearlyknewof this con-ditionby March,or certainly in May, and did nothing.Thismakes his testimonyof the discovery of this condi-tion by virtueof an allegedJuly 20 telephonecall to thepolice, as the"strawthat broke thecamel's back" into afabricationto cover theprecipitating reason(Moore's re-peated complaintsto the Union) of thedischarge. Suchtestimony reinforces an inference if unlawful discrimina-torymotive,NLRBv.Shattuck Denn MiningCo.,362F.2d 466 (9th Cir. 1966),and, in any case,fails to supportthe defense.Itwas not ahelpful support to Morton's ve-racity.WhileI am willing to accept James Morton's admis-sionthathe has a "bad memory"(Tr. 524), I am unwill-ing to believe thatthe lackof a licensecontributed to thesudden discharge.Rather, I conclude this defense to be,at best, an unconvincing pretext.3.Moore's failure toreport for work due to thedental appointmentIn direct examination,James Morton testified that, inaddition to Moore's failure to have adriver'slicense, thesecond reason for the discharge was Moore's "not show-ing upfor work" on July 20.Morton told Moore at the dischargeinterview, July21, 1988, that Respondent had been"more than fair"with Moore; thatRespondent had "made him a journey-man"; that Moore had "turned[Morton]into the [union]hall every other week";and that Moore was "absent yes-terday." Thislast reason,"absent yesterday," referred toMoore missing work because ofthe July 20dental ap-pointment.Ihave creditedMoore's testimony that on at leastthree occasions, the last ofwhich was on July 19, he toldOfficeManager ShirleyNeier that he wouldbe absenton July 20because of a dental appointment.Further-more, Respondent'sofficemanager,ShirleyNeier, calledas Respondent'switness,mother-in-law of James Morton,never denied this Moore testimony.Moreover, the onlytestimony regarding Moore's absence(due to the dentalappointment)as a basis for discharge was James Mor-ton's testimony:that heasked Shirley NeierwhetherMoore had called in and Shirley Neier told him that hehad not.Apartfrom Morton's startling failure to askShirleyNeier if she knew where Moore had been orwhat had caused the absence,the only testimony is thehearsay, uncorroborated testimonyby Neier, that Neierallegedly told him that Moore had not called in. WhileMorton's hearsay testimony was not thesubject of objec-tion,Ido not credit Morton's testimony thatNeier toldhim that.Rather, inview of the creditedMoore testimo-ny (thathe three times told Neierof thedental appoint-ment)and Neier's failure todenyMoore's testimony, Iconclude that,had therebeen any conversation regard-ingMoore'swhereaboutsthat day, Neier would havetoldMortonthatMoore had a dental appointment.Of criticalimportance in establishingthe credibility ofwhetherMoore had, indeed,told Shirley Neir that hewas goingto be at thedentist, I have examined Morton'stestimony regarding the matter very specifically. He ad-mitted that at the July 21 discharge interview he con-frontedMoore by asking Moorewhy hehad not calledin the previousmorning.MortonadmitsthatMoore saidthathe hadhad a dental appointment andhadtold Shir-leyNeierabout it.Morton's testimony was that he hadasked Shirley Neier if Moore had called in and she saidthat he had not calledin.Thiswas the ripe opportunityforMortonto confront Moore with Neier concerningthe threetimes he allegedlytold ShirleyNeier that hehad a dental appointment.Morton,of course,did notconfront Moorewith ShirleyNeir.InsteadMorton saidthathe merelyasked Moorewhy Moorehad not come toworkafterthe dental appointment.Under these condi-tions, and upon my observationof thewitness, and uponmy furtherbalancing the reasonablenessof what oc-curred in that conversation,I concludethat not only didJames MortonknowthatMoore had been at a dental ap-pointmentthatmorning,but, byhis then asking Moorewhy hedid not cometoworkafter finishing the dental 508DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDappointment,Morton was trying to establish anotherbasis, shiftingto a firmerground,a pretext,to rationalizethe discharge.The pretext,of course,is based upon Mor-ton's inabilityto confrontMoorewithany untruthful-ness-that Moore had previouslytold Shirley Neier ofthe dental appointment because Morton himself knew ofit.I therefore conclude that Moore's failure to show upfor workon July 20, as a basis for discharge,was simplyanother pretext for discharging him: Morton knew whereMoore had been and then switched to Moore's failure toworkafterthe dental appointment.Such dextrous changeof ground does not inspire confidence in Morton's actualmotivation.Shifting reasons for discipline,in the pres-ence of a prima facie case,are evidence of, and support,a finding of an unlawful motive.4.Moore's "moonlighting"and leaving work earlyWhen Morton telephoned Bowling on July 20, statingthat he was discharging Moore, he gave as the reasonsthatMoore had no driver's license and had been "miss-ingwork."Ihave concluded that "missing work" didnot refer to Moore's alleged moonlighting but referred tothe fact that Moore had been absent on July 20.As above noted, in the Charging Party's cross-exami-nation of James Morton,Morton admitted that in his pre-vious testimony,he had mentioned only three problemsas forming the basis for the discharge:Moore's attitudeproblem,t t his failure to show up for work(presumablyon July 20), and his failure to have a driver's license (Tr.523).He then admitted to the cross-examiner that in histestimony thereafter,he added as a further reason: thatMoore had on several occasions left work early (Tr.523). It should be noted that Morton admitted that hehad never confronted Moore for leaving work early not-withstanding his testimony that it had, on several occa-sions, caused him "dismay." He said he failed to do sobecause he was short of mechanics at the time(Tr. 523).With regard to leaving work early, working for otherpersons onother jobs,"moonlighting," not onlywas thisnot given as a reason for the termination,but the evi-dence supplied by Glen E. Reed was that Moore and hehad left early on occasions because of rain; and thatMoore told him that he had worked at other locations,Glen Reed was careful to testify that Moore told himthat he had worked at his own home or on weekendsandnot other places.The only testimony with regard to Morton leavingearly from jobs was that ofJohn E. Morton,the brotherof Supervisor James Morton.John Morton testified thatMoore told him that he was working at home for"Chopper," paid in cash for work at Potosi,Missouri,and that this occurred at the end of May and into Junewhere he was paid cash on the weekends and sometimesduring the week.On the occasions during the week, thismeant that Morton,who worked with Moore as a two-man team,would have to go home early.Thiswas mess-11General Counsel points out that Morton's "attitude problem" wasnot mentioned to Moore at the time of the July 21 discharge,rather, itfirstsurfaced inMorton'stestimonyconcerning the reasons he firedMoore.Certainly,in the reasons he gave Bowling on July 20 for d1s-charging Moore,no "attitude"problem was mentioned(Tr 500).ing up Morton'sworkday.John Morton specifically testi-fiedthat it happened as often as once or twice a week inMay and June(Tr. 565)thatMoore left early and that hetold his brother James Morton in mid-June1988 (Tr.567-568).In any event,James Morton testified that henever admonished or even spoke to Moore about thismisconduct.In viewof the factthatMoore left early on several oc-casions allegedly tomoonlight and work for otherpeople, thus disrupting Respondent'swork schedule andcausing problems to Respondent's other mechanic, JohnMorton, I regard Respondent's failure to speak of thematter which caused James Morton "dismay"to be Re-spondent's acceptance,perhaps reluctant acceptance, ofMoore's misconduct.If it was serious, I do not doubt, onmy observation of James Morton, that he would havespoken to Moore about it. Just as Moore did not have adriver's license and this caused Respondent business in-convenience,it is clear to me that Respondent accepted,without manifested reservation,Moore's leaving early tomoonlight,if,contra to Moore's testimony indeed, it oc-curred as often asJohnMorton asserted.There is, however,a more serious defect in Respond-ent's use of Moore's repeated missing work(in order to"moonlight"or otherwise)as a credible basis to dis-charge him. That defect is Respondent's inexplicable fail-ure to rid itself of Moore within a month before the dis-charge when Moore gave Respondent an open invitationto terminate him.John Morton testified that Moore's leaving work tomoonlight occurred in May and June 1988, and that byJune, such misconduct was sufficiently serious that henotified his brother of it. It frequently"messed up" JohnMorton'sworkday.Reed,who regularly worked inexcess of 37 hours per week since his being hired inApril 1988, and who underreported his hours 90 percentof the time,20 hours per week, carefully testified thatMoore told him he worked at home on weekends; heand Moore left early once and that was because of rain(Tr. 334-335).James Morton,at first,was confident that complaintsof Moore's missingworkin June, but then was sure thatmore of the complaints occurred in July(Tr. 508-509),and then concluded that he did not remember any Junecomplaints(Tr. 509).It allegedly caused him customerdismay on several occasions but he never mentioned thistoMoore(Tr. 510).His switch in testimony,I believe toweightMoore'smisconduct toward July rather thanJune(John Morton reported this misconduct in June)was to emphasize the proximityof themisconduct to theJuly 21 discharge.Itwas in June(Tr. 229),however, that Moore openlyrefusedto go to workone morning because his partner,Ries, had left early on a prior occasion thereby messingupMoore'sworkday.Moore was angry enough to thendemand of James Morton that Ries be immediately fired;upon Morton's failure to do so, Moore went over Mor-ton's head to owner Terrence Scott to demand that Riesbe fired(Tr. 580);then went to search for another job(Tr. 161-163).His prospective new employer telephonedJames Morton for a recommendation(Tr. 163)who then SCOTT LEE GUTTERING CO.509telephonedMoore who was not then at home. Thatnight,Moore heard of the phone call and returned JamesMorton's phone call.James Morton asked him why he left the job and wasapplying at other places for employment(Tr.525).Moore told Morton that Respondent was in a state of"utter chaos" (Tr. 165)andMorton answered that heknew that Respondent had "a lot of problems[and] weallneed to work through them" (Tr. 165-166). Headded:"I don't want to lose you.You're a good employ-ee" (Tr.165).Moore said that he didn'twant to leave.Morton then said:"See you in the morning."To theextent that Morton testified that he told Moore that Re-spondent needed"consistent"employees,thatMorton re-fused to "work around"other peoples'schedules,and, ifMoore didn't want to work,he should leave-"staygone"(Tr. 525),Ihave not credited the testimony. IcreditMoore's version.Ido not credit Morton's testimony in this regard orthe defense that Moore's "moonlighting"was a genuinebasis for the discharge.Respondent was here presentedwith Moore'sopen,insubordinate provocation(refusingto work)and Morton reacted by asking him to return towork(in spite of Respondent's problems and the chaos)because(1)Moore was a "good employee" whom Re-spondent didn't want to "lose."When faced with such atimely opportunity to rid himself of a "moonlighter," ofan insubordinate and trouble-making employee, a liarwhose driver's license had been revoked,Morton shouldhave fired Moore.(2)Moore refused to go to work, inthis same June 1988 incident,because Ries messed upMoore's workday by leaving early.There is no sugges-tion that Ries was admonished,much less disciplined inany way.This constitutes at least some evidence ofdis-parate treatmentbecauseMoore was discharged for al-leged similar conduct. (3) Perhaps even greater substan-tive weight should be given to John Morton having noti-fied his brother of Moore's repeated"leaving early" be-ginning in May, and James Morton never having evenmentioned this to Moore in anyway. Lastly(4), on sev-eral occasions,beginning in early 1988, Moore simply re-fused to work low-paying jobs because he would not bepaid at least the contract-based hourly rate.These refus-als caused heated meetings with James and John Mortonat one of which, in February or March,John Morton,after speaking to James Morton, told Moore that "wedidn'thave to pay contract-scalewages to Moore be-cause he had no driver's license(Tr. 150-154).Moore'srefusals to work the low-paying jobs resulted in no disci-pline, outsideof JohnMorton's idle,perhaps unlawfulthreat.In short, the driver's license problem was a long-toler-atedirritant (but James Morton allowed Moore to driveon service calls without his having a license)and clearlya pretextual basis for Morton discharging Moore; JamesMorton knew of Moore's"leaving early" since May orJune and did not think it important enough to even men-tion toMoore; and when Moore,having refused towork, was in the process of seeking another job becauseMorton refused to discharge Ries for leaving early,James Morton told Moore that Moore was a good em-ployee whom Morton didn't want to lose (and Ries wasneither admonished nor disciplined).In view of ShirleyNeier's failure to deny Moore's testimony concerning herknowledge of his denial appointment and James Morton'stestimonial switch(where were you, why didn't you callin? and then,why didn'tyou work after finishing withthe dentist),I also regard the "missing work"explanationto be pretextual.Similarly, the "attitude"problem-quar-eling over work assignments-was not only resolved inMoore's favor but Moore'scomplaining resulted inMorton shutting his door.Besides,Morton's brother wasoften given the same choice assignments as Moore.Lastly, there is James Morton's postdischarge July 25phone call to Bowling wherein Morton sought to furtherrationalize and convince Bowling that Moore had en-gaged in additionalmisconduct,justifyingdischarge(Bowling had already told Morton that the "driver's li-cense defense" was old hat, previously rejected and un-convincing).The call was prompted by Morton's receiptof the Union'sunfair labor practice charge (allegingMoore's unlawful discharge because of his complaints totheUnion of contract violation).Morton spoke ofMoore's smoking marijuana(nowhere further mentioned,much less proved herein)on jobsites,and, for the firsttime,Moore's "moonlighting"-a condition not men-tioned toMoore in the July 21 discharge interviewthough known to Morton since his brother'sMay andJune 1988 complaints.Evidently,what actually con-cerned Morton, in this Bowling phone conversation, wasMoore's charge of Respondent's failure to correctly payhim and Bowling's threat of an audit and the executiveboard appearance.Morton'sdefensewas not thatMoore's charge was untrue,but that other employerswere "cheating around" under the contract; and hewanted them, as well as Respondent,brought before theexecutive board.I regard all the defenses as either unproven(marijua-na),disparate treatment (Ries), pretextual(driver's li-cense, dental appointment, moonlighting)or long tolerat-ed and condoned(leavingwork for moonlighting pur-poses;"temper tantrums"resulting in his refusing towork on low-profit jobs).Moore was not an ideal em-ployee; but even the ordinary employee is protected bythe Act. WhatMoore was, warts and all, was a goodworker.Employers don't often suddenly fire good work-ers for alleged chronic misbehavior,long tolerated orcondoned.When this occurs in the presence of a primafacie case,some skepticism is in order.Simply put, Respondent put up with a sometimes tem-permental employee(Tr. 476),even cajoled him into re-turning to work when he was seeking other employment,because he was a good mechanic-or as James Mortonadmitted:"Good men are hard to come by" (Tr. 480)-which he intuitivelyimmediately recognized as a damag-ing admission and immediately"rephrased"it into: "In-stallers are hard to comeby" (Tr.480).But ShirleyNeier also described Moore as a "good worker" (Tr.558).When Morton's veracity concerning the motive for theJuly 21 discharge is measured,inter alia, against his ap-praisal of Moore as a good employee, his cajoling himinto remaining as an employee when, in June, he was 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlooking for other employment,his inexplicable inabilityto explainwhy he permittedMoore andJohnMorton towork only 20hours when he desired thatthey work 40hours per week,his blundering testimony of the "strawthat broke the camel'sback,"Bowling'sJuly 19 threat ofan audit based on Moore's complaint of underreportedhours, and the timing of Morton'sJuly 20decision todischargeMoore, I am leftwith a recordof a strongprima facie case and a weak and unbelievable defense.Iconclude thatMorton discharged Moore becauseMoore's repeated complaintsto the Unionrevealed thatMoore reportedto the Unionthat Respondent was caus-ing its employeesto underreporttheirwork hoursresult-ing, inter alia, in lowerfringe benefit contractcontribu-tions paid to the Union and sometimes less pay to Moore(where more hours were necessary to hang less gutterfootage than gross gutter labor costs warranted) whencalculated on his contracthourly rateas a journeyman.These complaints,in turn caused direct union interven-tionon July 19 withthreats of a union audit of Respond-ent's books and of causing Respondent to appear beforetheunion executive board.Such intervention ledMorton, on the nextday, July 20, to tellBowling that hewas discharging Moore-whichhe did on July 21. Suchmotivation constitutes,prima facie,a discharge becauseof union activites which has not beenrebutted.NKC ofAmerica,291NLRB 683(1988).Additionally, I havefoundRespondent's explanationsfor thedischarge entire-ly unconvincing and conclude that Respondent has failedto carry itsburden of proofon these defenses underNLRBv.TransportationManagementCorp.,462 U.S. 393,401-403 (1983);Wright Line,supra,andNLRB v. Doro-thy Shamrock Coal Co.,833 F.2d 1263 (7th Cir. 1987):thatRespondent would have discharged Moore regard-less of his complaintsto the Union.12 I therefore con-clude that Respondent has both failed to rebut the primafacie caseor toprove its defenses and has thus, as al-leged,violated Section 8(a)(3) and(1) of the Act in dis-charging Moore on July 21, 1988.B. The Alleged Violationof Section 8(a)((5) of the ActThe complaint alleges, and Respondent admits, the ex-istence of a lawful collective-bargaining relationship be-tween Respondent and the Union pursuant to Section12 In passing,Inote that James Morton's repeated testimony that hedid not know that all his employees-including his brother-were under-reporting their hours cannot be taken seriouslyMorton is clearly abright, attentive, and incisive businessman Putting aside Moore's testimo-ny that Morton himself caused Moore to underreport Moore's hours, andMorton's testimony that Shirley Neier made up the payroll from time-sheets submitted by the mechanicswhich Morton hadno reason to ques-tion, how to explain(1)Morton permitting all these skilled employees toregularly work only 20 to 25 hours per week;and (2)employees regular-ly doing a full day's work,and nevetherless reporting only 20 hours ofwork per week(i.e.,4 hours per day). Such testimony was unworthy of aman of James Morton's caliberTo the extent Respondent argues(Br. p. 23)that Respondent need nothave a timeclock or interrogate its employees on their reported hourssuch argument misses the point.Morton induced Moore to falsely reporthis hours(Tr. 107)Moreover,while the underreporting of hours ulti-mately hurt the employees,ithadno immediateeffect on their(exceptMoore's) paycheck(based on production, not hours);itactually had animmediate effect only on the Union But the Union was the party towhom Respondent was required to accurately report and contribute.8(f) of the Act, the fruition of that relationship being a 3-year collective-bargaining agreement in effect betweenMay 1, 1986,and April 30,1989. Respondent also admitsboth the appropriateness of the contract bargaining unitwithin the meaning of Section9(b) of the Act;and thatthe Union,by virtue of Section 9(a) of the Act, has beenand is the exclusive representative of the employees inthe aforesaid appropriate unit for the purposes of collec-tive bargaining.Respondent denies, however, that sinceon or about January 21,1988,13 and continuing to date,Respondent has failed to comply with the terms of thecollective-bargaining agreement by (A) failing to makefulland accurate reports to the Union regarding thehours worked by employees covered by the collective-bargaining agreement;and (B)failing to make contribu-tions to the fringe benefit funds,set forth in the agree-ment(Welfare Fund,Local 36 Pension Fund,VacationFund, SASMI Fund,National Pension Fund,NationalTraining Fund,and Local Apprenticeship Fund),consist-ent with the hours actuallyworked byits employees.More than 20 years ago,the Board established thatSection 8(d) of the Act requires the employer and theunion to bargain"with respect to wages, hours, andother terms and conditions of employment"but that ifthose subjects are contained in an existing agreement, "itis illegal for the employer to alter working conditions inmid term-even if it has given notification to theUnion."NLRB v. BASF Wyandotte Corp.,798 F.2d 849fn. 2 (5th Cir.1986); citingC & S Industries,158 NLRB454 (1966);andR.Gorman,Basic Text On Labor Law, p.464 (1976). InC & S Industriessupraat 457, the Boardstated:The Board has held that an employer acts in derro-gation of his bargaining obligation under Section8(d), and hence violates Section 8(a)(5), when heunilaterally modifies contractual terms or conditionsof employment during the effective period of a con-tract-and this even though he has previously of-fered to bargain with the Union about the changeand the Union has refused.C & S Industries,supra at 458, also makes clear that,while it is true that a breach of contract is not ipso factoan unfair labor practice, where the breach of contractencompasses "a modification"of the contract withregard to a basic term or condition of employment,wages for example,more is involved than just simply adefault in a contractual obligation.Such a change mani-festly constitutes a "modification" within the meaning ofSection 8(d) of the Act. If thereisno compliance withthe terms of Section 8(d) of theAct withregard to con-tract modification,such a contract breach also violates astatutory duty, the redress of which becomes a matter ofconcern to the Board.In such situations,even where theemployer obtains approval of a majority of employeesfor the proposed change,but not reached agreement13 The firstcharge against Respondent was filed and served,pursuantto Respondent's admission,on July 21, 1988 Thus, the 6-month statute oflimitations imposedby Sec. 10(b) of the Actruns to thedate of January21, 1988,as it appears in the above text SCOTT LEE GUTTERING CO.511with the Union,the unilateral change in a term and con-dition of employment violates Sections 8(d) and 8(a)(5)of the Act.NLRB v. Ford Bros.,786 F.2d 232 (6th Cir.1986).Once it is established that there is an existing col-lective-bargaining agreement,the employer is prohibitedfrom modifying the terms and conditions of employmentestablished by the agreement without obtainingthe con-sent of the union,not merely in requesting bargaining. InRapid FurDressing,278 NLRB905 (1986),the Boardadded:Nor is there any doubt that pension plans and vaca-tion benefits are well within the scope of this prohi-bition again[sic] unilateral modifications of a collec-tive-bargaining agreement.Since it is not alleged in the complaint nor argued atthe hearing that Respondent,in requesting or demandingof James Moore that he report no more than 20 hours onhis timesheet,was engaged in unlawfuldirectbargainingwith the employee in the face of union representationand the existence of a contrary collective-bargainingagreement,I do not reach or decide that issue.Rather, asalleged in the complaint,Iconclude that the GeneralCounsel has proved by a preponderance of the credibleevidence,above,thatRespondent knowingly and inten-tionally failed to make full and accurate reports to theUnion14 regarding the hours worked by Moore, and byRies and Reed,for the periodcommencingJanuary 21,1988. The testimony of the General Counsel'switnessesthat they regularly underreported;thatMoore was in-duced by James Morton to underreport hours and thatRespondent,therefore, knowingly filed false reports iscredited.Further,Morton cannot reasonably claim inno-cence concerning the accuracy of the reported hourssince he knew that while he expected 40 hours of weeklywork,itwas "odd"that his brother,Moore, and theother employees were reporting 20 hours per week (Tr.545-546).He also knew that the bonus system created anincentive for employees to underreport hours, Reed'sand Ries' fringe benefits were deducted from their grossgutter pay; therefore,the fewer hours reported, thefewer deductions.The collective-bargaining agreement provides that theemployer shall report contributions to various contrac-tual welfare,pension,and other funds on forms providedby the Union (art. VIII,sec. 20). Respondent'spayrollsheets(R. Exh.5) demonstrates that both John Mortonand James Moore were shown to work 20 hours for theweekly payroll period ending April 6, 1988.Respond-ent'smonthly fringe benefit report(G.C. Exh.7) showsthat for the monthly payroll period, March 31 throughApril 27,1988, both James Moore and John Mortonaveraged about 20 hours per week.These forms weresubmitted by Respondent to the Union. (See generallyG.C. Exh. 7, forthe hours reported by Respondent totheUnionwhich James Moore and John Mortonworked.)Moore and Reed credibly testified that theyconsistently underreported their hours.14 Pursuant to art.8, sec.22 (E), p. 24 of the collective-bargainingagreement,Respondent is obliged to furnish to the trustees of the variousfunds all records pertaining to unit employees'hours of work.I further conclude that,consistent with the allegationsof paragraph 8(B) of the complaint,sinceRespondentwas knowingly and intentionally underreporting thehours worked by James Moore, and other employees (inparticular,John Morton, Ries, and Reed)Respondenttherebydeliberately failed to make contributions to thevarious fringe benefit funds, previously identified herein,and thereby violated Sections 8(d) and 8(a)(5) of the Actbecause it unlawfully engaged in unilateral modificationsof thewages and other terms and conditionsof employ-ment thus violating Sections 8(d) and 8(a)(5) of the Actas alleged.There is no problem presented here of reaching backto January 21, 1988, in describing the time limit of theviolation.Here, Respondent submitted false reports tothe Union which the Union had no reason to question;each failure to contribute was a separate and distinct vio-lation.Since there was no "unequivocal cessation" of afund contribution outside the 10(b) period, Respondentmade contributions within the 10(b) period,and since thecharge here was filed during the term of the collectiveagreement,General Counsel may adduce evidence of un-lawful failure to contribute within the 10(b) period re-gardless of the time when the otherwise innocent hourswere first reported,i.e.,even outside the 10(b) period.Compare:Farmingdale IronWorks,249 NLRB 98 (1980),enfd.666 F.2d 910(2d Cir.1981),withAmerican Com-mercial Lines,291 NLRB 1066(1988).CONCLUSIONS OF LAW1.Respondent ScottLee Guttering Co. is an employerengaged in commercewithin themeaning of Section 2(6)and (7) of the Act.2.Local 36,Sheet Metal Workers International Asso-ciation,AFL-CIOisa labor organizationwithin themeaning of Section2(5) of the Act.3.Theunit of employeesspecifiedin a collective-bar-gaining agreement between theUnionand Respondent,effectiveby its termsfor theperiodMay 1, 1986,through April30, 1989, is a unit appropriate for purposesof collective bargainingwithin themeaning of Section9(b) of the Act.4.At all timesduring theeffectivedates ofthat collec-tive-bargaining agreement,describedaboveherein inparagraph3, the Unionhas been, and now is,by virtueof Sections 9(a) and8(t) of the Act, the exclusive repre-sentative of the employees in that appropriate unit forthe purposesof collectivebargainingwithrespect torates of pay, wages,hours of employment,and otherterms and conditions of employment.5.Since on or aboutJanuary 21,1988, and continuingto date, Respondent had unlawfully refused to bargain ingoodfaithwith the Unionin that it has failedto complywithits contractual obligation to the Union, concerningmandatory subjects of bargaining, regarding employeescovered bythe agreement by failing regularly and peri-odically tosupply to the Union accurate records ofhoursworked byunit employees and to make accurateand timely contributions to the several fringebenefitfunds specified in said agreement: WelfareFunds, Local36 PensionFund, Vacation Fund, SASMT Fund, Na- 512DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtionalPensionFund,National TrainingFund and theLocal Apprenticeship Fund, thereby violatingSections8(d) and 8(a)(5) of the Act.6.By discharging employee James Moore onJuly 21,1988, and thereafter failing and refusing to reinstate him,because of his reasonable and good-faithcomplaints tothe Unionconcerning alleged contract violation by Re-spondent,Respondent unlawfully discriminated againsthim in his terms and conditions of employment, therebydiscouraging membership in the Union,inviolation ofSection 8(a)(3) and(1) of the Act.7.By telling its employee JamesMoore, on July 21,1988, that he was being discharged because he contactedthe Unionfor assistance in resolving an allegedcontrac-tual violation by Respondent,Respondentthereby violat-ed Section8(a)(1) of the Act.8.The aboveunfair labor practices found herein affectcommerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent violated Section8(a)(1), (3), and(5) of the Act, Respondent will be di-rected to cease and desist from engaging in such conductand to take certain affirmative action necessary to effec-tuate the purposes and policiesof the Act.Aside from posting a notice as ordinarily required as aremedial object for such violations,Respondent will beobliged to offer immediate and full reinstatement toJames Moore, the subject of its unlawful discharge, andmake him whole for any loss of pay, with interest, hemay have suffered by reason of Respondent's unlawfulconduct against him. In addition,Respondent,for theperiod commencing January 21, 1988, will be obliged tocorrect reports previously submitted to the Union; tohereafter make full and accurate reports to the Union re-garding the hours worked by employees covered by thecollective-bargaining agreement terminating on April 30,1989,and any renewal, supplement,ormodificationthereof; and,in addition, will be obliged, for the periodcommencingJanuary 21,1988, to make contributions tothe fringe benefit funds set forth in the agreement includ-ing the Welfare Fund,the Local 36 Pension Fund, Vaca-tion Fund,SASMI Fund,National Pension Fund, Na-tionalTraining Fund,and Local Apprenticeship Fund.In addition,theRespondent will be obliged to makewhole all covered employees, commencing with the Jan-uary 21,1988, for loss of coverage under those fundspursuant toOgle Protection Service,183NLRB 682(1970), with losses by individual employees secured pur-suant to the Board rule inKraft Plumbing&HeatingCo.,252 NLRB 891 (1980); although contributions to the sev-eralwelfare,pension and apprenticeship funds will bepursuant to the Board rule inVin James Plastering Co.,226 NLRB 125,132 (1976), all of which are mandatorysubjects of bargaining since they constitute employee"wages,"F.M.L. Supply,258 NLRB 604 (1981), fn. 3. Inthe instant case, the precise size of Moore's backpay, thesize of the lawful contributions to the trust funds, thequestion of interest, contract penalties, and other addi-tional amounts payable as part of this"make whole"remedy, may be left to the compliance stage of this pro-ceeding pursuanttoMerryweather Optical Co.,240 NLRB1213 (1979),except where the parties have specificallyagreed,pursuant to article VIII,section 22(A) throughsection 22(F) to the payment of liquidated damages,under a formula derived specifically in the contract, forthe employer's failure to make timely contract contribu-tions.Accordingly,I shall recommend to the Board thatRespondent be directed to pay into each of the specifiedtrust funds the amounts provided for the contract be-tween the parties relating to deliquent contributions tothe funds.F.M.L. Supply,258 NLRB 604 (1981). Anymaterial disagreement,of course,should be left to com-pliance proceedings.Backpay payable to James Moore pursuant to his un-lawful discharge will be computed as prescribed in F.W.Woolworth Co.,90 NLRB 289 (1950),plus interest as setforth inNew Horizons for the Retarded,283 NLRB 1173(1987).On the above findings of fact, conclusions of law, andon the entire record,I issue the following recommend-edtaORDERThe Respondent,ScottLeeGutteringCompany,Fenton,Missouri,its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discharging or otherwise unlawfully discriminatingagainst employees with regard to their wages,hours, orother terms and conditions of employment, thereby dis-couraging membership in Local 36, Sheet Metal WorkersInternationalAssociation,AFL-CIOor in any otherlabor organization.(b)Telling any employee that he is being dischargedbecause he complained to the Union concerning failureof Respondent to abide by the terms and conditions ofemployment of the collective-bargaining agreement withthe Union with regard to wages, hours, or other terms orconditions of employment.(c)Failing or refusing to bargain in good faith withthe Union in the appropriate unit specified in its 1986-1989 contract with the Union,(1) by failing to make full,accurate,and timely reports to the Union,as required bythe collective-bargaining agreement between Respondentand the Union including the hours worked by employeescovered by the collective-bargaining agreement;and (2)by failing to make full,accurate,and timely contributionsto the fringe benefit funds set forth in said agreement:Welfare Fund,Local36 Pension Fund,Vacation Fund,Sasmi Fund,National Pension Fund,National TrainingFund,and Local Apprenticeship Fund.(d)Unilaterally changing, during the term of theabove-cited collective-bargaining agreement, or any re-newal,supplement,or amendment thereof, the rates ofpay, wages,hours,or other terms and conditions of em-ployment of employees employed in the unit specified in15 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. SCOTT LEE GUTTERING CO.the collective-bargaining agreement without the consentof the Union.(e) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteedby Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Retroactively to January 21, 1988,supply theUnion with full, timely, and accurate reports regardingthe hours worked by employees covered by the above-cited collective-bargaining agreement.(b) Retroactive to January 21, 1988, make full,timely,and accurate contributions,pursuant to the terms of thecollective-bargaining agreement to the fringe benefitfunds, including liquidated damages and interest, andmake whole losses by employees covered by said fundsas more fully described in the remedy section of this de-cision.(c)Offerto James Moore immediate and unconditionalreinstatement to his former or substantially equivalentposition of employment,discharging,ifnecessary, anyreplacement,without prejudice to his seniority or otherrights and privileges;make him whole for any loss ofwages suffered by him by reason of Respondent's unlaw-ful conduct against him as provided in the remedy sec-tion;expunge from his personnel records any and all ref-erence to his being discharged,and notify him, in writ-ing, that this has been done, and that evidence thereofwill not be used as a basis for any future disciplinaryaction.(d) Preserve and, on request, make available to Boardor its agents,for examination and copying, all payrollrecords, social security payment records,timecards, per-sonnel records, reports submitted to the Union on wages,hours, fringe benefit trust contributions,and all otherrecords necessary to analyze the amount of backpay andcontributions to fringe benefit funds due under the termsof thisdecision.(e) Post at its offices and place of business in Fenton,Missouri,copies of the attached notice marked"Appen-dix." 16 Copies of said notice,on forms provided by theRegional Director for Region 14, after being duly signedby Respondent's representative, shall be postedby it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(1)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas takento comply.16 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATION BOARDAn Agency of the UnitedStates Government513WE WILL NOTdischarge or otherwiseunlawfully dis-criminate against our employees with regardto theirwages,hours, or otherterms and conditionsof employ-ment,therebydiscouragingmembershipinLocal 36,SheetMetalWorkersInternationalAssociation,AFL-CIO orin any other labor organization.WE WILL NOTtell any of our employees, that they arebeing discharged because they complainedto the Unionof our failureto abideby the terms and conditions ofemploymentof the collective-bargaining agreement withthe Union withregard to wages, hours, or other termsand conditions of employment.WE WILL NOTfailor refuse to bargain in good faithwith the Unionby (1) failing to make full,accurate, andtimely reportsto the Union,as requiredby our collec-tive-bargaining agreementwith the Union,including thehoursworked byemployeescovered by the collective-bargaining agreement;and (2)by failing to make full, ac-curate, and timely contributions to the fringebenefitfunds setforthin said agreement.WE WILLNOT unilaterally change, during the term ofour collective-bargaining agreement,or any renewal,supplement,or amendmentthereof, therates of pay,wages, hours, or other terms and conditionsof employ-ment of our employeesemployedin the unit specified insuch agreement without the consent ofthe Union.WE WILL NOTin any like or related manner interferewith, coerce,or restrain our employees in the exercise ofthe rights guaranteedby Section 7 of the Act.WE WILL retroactively to January 21,1988, supply theUnion with full, timely,and accurate reports regardingthe hours worked byour employeescoveredin our col-lective-bargaining agreement.WE WILLretroactive to January 21, 1988, make full,accurate,and timely contributions,pursuant to the termsof our collective-bargaining agreement, to thefringe ben-efit fundsspecifiedin our agreement and make wholeour employeesfor anylosses sustained by reason of ourprior failure to so contribute.WE WILL offerto James Moore immediate and uncon-ditionalreinstatement to his former or substantiallyequivalent position of employment,discharging,if neces-sary, any replacement,without prejudice to his seniorityor other rights and privileges; make him whole for anyloss of wages sufferedby himby reason of our unlawfulconduct against him; expunge from our personnelrecords any and all reference to his being discharged andnotifyhim, in writing,that this has been done,and thatevidencethereofwill not be used as a basis for anyfuture disciplinary action.SCOTT LEE GUTTERING CO.